Citation Nr: 1508953	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from October 2005 to October 2011.  During this active military service, the Veteran served in the Southwest Asia region and was awarded, in pertinent part, the Combat Action Badge.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a low back disorder and PTSD. 

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and, (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  There is evidence that the Veteran has instead been diagnosed as having an anxiety disorder.  As such, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.

In October 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for his requested Board hearing.  The Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of the hearing is currently of record.
The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the most recent outpatient treatment records from the VA Community-Based Outpatient Clinic (CBOC) in Tulsa, Oklahoma, are dated from February 2013.  At his January 2014 Board hearing, the Veteran testified to recent treatment for both of the disorders currently on appeal.  Thus, on remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the low back disorder claim, the last VA spine examination to determine the nature and etiology of the low back disorder was in May 2012.  At that examination, the VA examiner determined that the Veteran did not currently have a lumbar spine diagnosis.  The examiner provided a negative nexus opinion based solely on the fact that the Veteran did not have a current low back disorder.  Since that time, at his January 2014 Board hearing, the Veteran testified that his back pain had worsened and argued that he does in fact have a low back disorder.  Thus, the evidence of record suggests an increase in the severity of the Veteran's claimed low back disorder.  Based on the aforementioned evidence, an additional VA examination is therefore necessary to determine the current severity of the low back disorder currently on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

Finally, regarding the acquired psychiatric disorder claim, the Board finds that a VA addendum medical opinion is necessary before the claim can be decided on the merits.  The Veteran was afforded a VA psychiatric examination in May 2012.  The VA examiner found that the Veteran did not have a diagnosis of PTSD according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  The VA examiner instead diagnosed the Veteran with an anxiety disorder.  The VA examiner did not provide a medical nexus opinion concerning the anxiety disorder.  At his Board hearing, the Veteran testified that his psychiatric disorder began during service.  The Veteran is competent to describe when his anxiety began.  The Veteran is also presumed to have participated in combat service due to his award of the Combat Action Badge.  Based on the aforementioned, the Board finds that a VA medical opinion is needed to address the nature and etiology of the acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA CBOC in Tulsa, Oklahoma, since February 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies should be performed.  

Specifically, the examiner should provide the following:

 	(a)  Diagnose any current low back disorder.

(b)  If the Veteran currently has a low back disorder, then is it at least as likely as not (50 percent or more probability) that any current low back disorder was incurred in or due to the Veteran's active military service, to include his presumed in-service combat service and the documented complaints of low back pain in service?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, ask the May 2012 VA psychiatric examiner (or other suitable examiner if unavailable) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD and his currently diagnosed anxiety disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies should be performed.  

Specifically, the examiner should provide the following:

(a)  Does the Veteran currently have a DSM-IV PTSD diagnosis?

(b)  If the examiner finds that the Veteran DOES meet the DSM-IV criteria for PTSD, are the claimed stressors adequate to support the diagnosis of PTSD and are the Veteran's symptoms related to the claimed stressors?

(c)  Is it at least as likely as not (50 percent or more probability) that the currently diagnosed anxiety disorder was incurred in or due to the Veteran's active military service, to include his presumed in-service combat service?  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




